Citation Nr: 1647464	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  14-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic headaches, to include as due to exposure to Gulf War environmental hazards and/or as secondary to post-traumatic stress disorder (PTSD) or hypertension. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a gastrointestinal disability, to include chronic diarrhea and/or hemorrhoids, to include as due to exposure to Gulf War environmental hazards. 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue, to include as due to exposure to Gulf War environmental hazards. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for inability to concentrate, to include as due to exposure to Gulf War environmental hazards and/or as secondary to PTSD. 

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as due to exposure to Gulf War environmental hazards. 

6.  Entitlement to service connection for chronic headaches.

7.  Entitlement to service connection for a gastrointestinal disability, to include chronic diarrhea and hemorrhoids.

8.  Entitlement to a nonservice-connected pension.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1996, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which found that new and material evidence had been submitted to reopen claims for service connection for chronic headaches, chronic diarrhea, chronic fatigue, inability to concentrate, and hypertension, and also denied entitlement to a nonservice-connected pension.  

The Board notes that the claim involving a gastrointestinal disability was originally claimed by the Veteran as chronic diarrhea.  However, review of the evidence shows a diagnosis of hemorrhoids.  The Board has therefore amended the issue to afford the Veteran the broadest possible scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a September 2007 rating decision, the Veteran was denied service connection for chronic headaches, chronic diarrhea, chronic fatigue, inability to concentrate, and hypertension.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen these claims for service connection prior to addressing the claims on their merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The September 2007 rating decision also denied entitlement to a nonservice-connected pension; however, the Veteran is not required to submit new and material evidence to reopen the claim.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement). 

The Veteran also appealed issues of service connection for left knee and left ankle disabilities, which the RO granted in an April 2014 rating decision.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In May 2014, the Veteran notified the Board that he did not want a Board hearing.

The issue of entitlement to service connection for PTSD has been raised by the record in a June 2013 FDC application.  The Agency of Original Jurisdiction (AOJ) has not adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for chronic headaches and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claims for service connection for chronic headaches, chronic diarrhea, chronic fatigue, inability to concentrate, and hypertension were denied in a September 2007 rating decision.  The Veteran was notified of this decision and he did not appeal the decision.
 
2.  With regard to the appeal to reopen the claim for service connection for chronic headaches, evidence received since the September 2007 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  With regard to the appeal to reopen the claim for service connection for a gastrointestinal disability, to include diarrhea and/or hemorrhoids, evidence received since the September 2007 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection.

4.  With regard to the appeal to reopen the claim for service connection for chronic fatigue, evidence received since the September 2007 rating decision is new in that it is not cumulative and was not previously considered by decision makers, but is not material because it does not raise a reasonable probability of substantiating the claim for service connection.

5.  With regard to the appeal to reopen the claim for service connection for inability to concentrate, evidence received since the September 2007 rating decision is new in that it is not cumulative and was not previously considered by decision makers, but is not material because it does not raise a reasonable probability of substantiating the claim for service connection.

6.  With regard to the appeal to reopen the claim for service connection for hypertension, evidence received since the September 2007 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable probability of substantiating the claim for service connection.

7.  The Veteran has a current diagnosis of hemorrhoids, which is etiologically related to service.

8.  For the entirety of the claims period, the Veteran has been employed in a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for chronic headaches.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a gastrointestinal disability, to include diarrhea and/or hemorrhoids.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2015).

3.  New and material evidence has not been received to reopen the claim for service connection for chronic fatigue.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for inability to concentrate.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

5.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

6.  The criteria for entitlement to service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  The criteria for entitlement to a nonservice-connected pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, because the Board is reopening the claims for service connection for chronic headaches and a gastrointestinal disability, and granting the claim for service connection for a gastrointestinal disability, VA's duties to notify and assist claimants need not be further discussed with regard to these claims.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

With regard to the appeals to reopen the claims for service connection for chronic fatigue, inability to concentrate, and hypertension, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With regard to the claim for a nonservice-connected pension, VA has a duty to notify the claimant of the elements necessary to substantiate the claim.

Here, the RO provided notice letters to the Veteran in July 2009 and February 2014.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for the previous denials of the service connection claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters notified the Veteran of what information and evidence must be submitted to substantiate claims for service connection, and what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The letters also specified the elements necessary to grant entitlement to a nonservice-connected pension.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of the claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the notice requirements.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the appeals to reopen claims for service connection for chronic fatigue, inability to concentrate, and hypertension, as well as the claim for a nonservice-connected pension.  The Board notes that there has been no allegation from the Veteran that he has been prejudiced by any notice defect.  Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, the Board finds no prejudice to the Veteran in the Board's considering these claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is not prejudicial to the Veteran. 

The Board finds that all relevant evidence has been obtained with regard to the claims to reopen and for a nonservice-connected pension, and the duty to assist requirements have been satisfied.  All available service medical records were obtained, and VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that VA has not been made aware of any outstanding evidence with respect to the Veteran's claims. 

The duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2015); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Veteran was afforded VA examinations for the issues of chronic fatigue, inability to concentrate, and hypertension in January 2014.  The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the appeals for whether new and material evidence has been received to reopen claims for service connection for chronic fatigue, inability to concentrate, and hypertension, as well as the claim for a nonservice-connected pension.

II.  New and Material Evidence

Law and Regulations

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Procedural History

The Veteran first applied for service connection for chronic headaches, chronic diarrhea, chronic fatigue, inability to concentrate, and hypertension in May 2007.  His claims were disallowed by rating action in September 2007 because STRs failed to show that any of the claimed conditions began in active service and there was no evidence of a diagnosis of the conditions post service.  With regard to the claims for headaches, diarrhea, fatigue, and inability to concentrate, the evidence also failed to show that any of these conditions persisted for at least six months since discharge from service to warrant service connection under the Persian Gulf War Veterans' Benefits Act.  38 C.F.R. § 3.317.  With regard to the claim for hypertension, the evidence failed to show that the condition began within the applicable presumptive period after the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran did not perfect an appeal of the May 2007 determination, nor did he submit any new and material evidence within the one year appeal period and it became final.  38 C.F.R. § 3.156 (b); 20.1103.

In May 2009, the Veteran again initiated claims for service connection for chronic headaches, chronic diarrhea, chronic fatigue, inability to concentrate, and hypertension.  In a September 2009 rating decision, the RO determined that new and material evidence had not been received to reopen the claims.  The RO noted that the Veteran was sent a letter in July 2009 notifying him of the evidence needed to support his claims and providing him an opportunity to submit additional evidence, and that no response had been received.  

Chronic Headaches

Evidence received since the September 2007 rating decision includes a January 2014 VA examination report, in which the examiner opined that the headaches were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for service connection for chronic headaches.

Gastrointestinal Disability

Evidence received since the September 2007 rating decision includes a January 2014 VA examination report, in which the examiner found that the Veteran did not have chronic diarrhea in service or currently by clinical definition, but he did have hemorrhoids while in service and continued to have them.  The examiner opined that the hemorrhoids were at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  Accordingly, presumed credible, new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disability, to include hemorrhoids.

Hypertension

Evidence received since the September 2007 rating decision includes private treatment records that reflect a current diagnosis of hypertension.  Accordingly, presumed credible, new and material evidence has been received to reopen a claim for service connection for hypertension.

Chronic Fatigue

Evidence received since the September 2007 rating decision includes a January 2014 VA examination report, in which the examiner found that the Veteran did not have chronic fatigue or any pattern of fatigue.  Other evidence associated with the claims file since the September 2007 rating decision includes private treatment records from Dr. W.I. dated between August 2009 and November 2014, and statements from the Veteran dated in November 2010, May 2014, and July 2014.

The Board finds that the evidence submitted since the September 2007 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for chronic fatigue.  Specifically, the evidence indicates that the Veteran does not have a current diagnosis of chronic fatigue.  The only indication of a diagnosis of a connection to service is the bare assertions by the Veteran, who has not shown to possess the type of medical expertise to make him competent to diagnose a chronic fatigue condition or to opine on the underlying cause of any such diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As such, the evidence submitted since the September 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for chronic fatigue.  Accordingly, new and material evidence has not been received to reopen service connection for chronic fatigue and the claim is not reopened.  



Inability to Concentrate

Evidence received since the September 2007 rating decision includes a January 2014 VA examination report, in which the examiner found that the Veteran did not have any definitive problems with memory or concentration that were quantified upon examination.  Results of a mental status examination were normal.  The examiner indicated that the Veteran had good arithmetic skills and very good short memory.  He was fully oriented and had normal spatial relations and executive function.  Other evidence associated with the claims file since the September 2007 rating decision includes private treatment records from Dr. W.I. dated between August 2009 and November 2014, and statements from the Veteran dated in November 2010, May 2014, and July 2014.

The Board finds that the evidence submitted since the September 2007 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for inability to concentrate.  Specifically, the evidence indicates that the Veteran does not have a current diagnosis of any memory or concentration impairment.  The only indication of a disability or a connection to service is the bare assertion by the Veteran, who has not shown to possess the type of medical expertise to make him competent to diagnose an impairment in concentration or memory, or to opine on the underlying cause of any such diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As such, the evidence submitted since the September 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for inability to concentrate.  Accordingly, new and material evidence has not been received to reopen service connection for inability to concentrate and the claim is not reopened.




III.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Gastrointestinal Disability

The Veteran contends that he experiences diarrhea accompanied by blood in his stool, which he treats with over-the-counter medication.  He states that the condition occurs once or twice per month, but that it can vary from month to month.  He also asserts that he has bleeding when there is no diarrhea, which has increased in frequency.  See the November 2010 notice of disagreement; July 2014 statement.  

STRs show that in an April 1983 service enlistment examination, the Veteran's anus an rectum were noted to be clinically normal, and the Veteran denied having intestinal trouble or rectal disease.  In September 1990 and May 1995 examinations, the Veteran was noted to have external hemorrhoids.  His stool was negative for blood.  

The Veteran was afforded a VA examination in January 2014.  He indicated that subsequent to service he had bleeding hemorrhoids.  He had not been treated for any diarrhea since discharge from service, and had not had an ova and parasite examination.  He denied having abdominal pain.  The examiner indicated that the Veteran did not technically have diarrhea, but rather, had soft stools approximately three times per day or less with blood on top of the stool.  It did not alternate with constipation and there were no constitutional symptoms.  Upon physical examination, there were small or moderate external hemorrhoids present, with intermittent bleeding.  The examiner opined that the Veteran did not meet any definition of chronic diarrhea, nor did he in service.  As such, it was less likely as not that any diarrhea was related to service or any environmental exposure in Southwest Asia.  However, the examiner opined that Veteran's hemorrhoids were at least as likely as not incurred in service, as STRs clearly documented hemorrhoids.  

The Board finds the VA examiner's opinion is probative, as it was offered after a review of all available records, including the Veteran's STRs, and after physical examination of the Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, the Veteran's statements are credible because they have been generally consistent, and he is competent to describe his observable symptom of having soft stool with bleeding.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Accordingly, the Board finds that service connection for hemorrhoids is warranted.  

IV.  Nonservice-Connected Pension

A pension is payable to veterans of a period of war because of nonservice-connected disability or age.  Basic entitlement exists if the Veteran served in the active military, naval, or air service for 90 days or more during a period of war and is 65 years of age or older; or is permanently and totally disabled from non-service-connected disability, not the result of the Veteran's willful misconduct; and meets certain net worth and annual income requirements.  38 U.S.C.A. § 1513, 152; 38 C.F.R. § 3.3.  A veteran is considered permanently and totally disabled if the Veteran is any of the following: (1) a patient in a nursing home for long-term care because of disability; (2) disabled as determined by the Commissioner of Social Security for the purpose of any benefits administered by the Commissioner; (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person: or (4) suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person, or any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3 (a)(3)(vi)(B).

In this case, the Veteran served during a period of war for a period of 90 days or more; however, he is not 65 years of age, as he was born in 1964.  He is not a patient in a nursing home for long-term care because of disability and has not been found to be disabled, as determined by Social Security for the purpose of any Social Security benefits administered by the Commissioner.  

As such, the remaining criteria for consideration is whether the Veteran is permanently and totally disabled as a result of disabilities or whether the disabilities result in unemployability, and in either case, whether the disabilities are reasonably certain to continue throughout the Veteran's life.  

The record establishes that the Veteran has been gainfully employed throughout the entirety of the claims period.  In a November 2010 statement, the Veteran indicated that although his conditions limited his ability to perform all duties in an effective manner, he was employed with the United States Postal Service.  The Veteran reiterated that he was employed in July 2014.  He asserted that he was the Postmaster of Evanston, IL from July 2011 to January 2014, at which time his medical issues caused him to take a lesser position and a pay cut.  However, despite the job transfer, the Veteran has not claimed that he is not still gainfully employed and there is no evidence that he is not still gainfully employed.  Accordingly, as the record evidence establishes that the Veteran is gainfully employed, the criteria for a permanent and total rating for nonservice-connected pension purposes are not met.


ORDER

New and material evidence having been received, the appeal to reopen service connection for chronic headaches is granted.

New and material evidence having been received, the appeal to reopen service connection for a gastrointestinal disability, to include hemorrhoids, is granted.

New and material evidence having been received, the appeal to reopen service connection for hypertension is granted.

New and material evidence not having been received, the appeal to reopen service connection for chronic fatigue is denied.

New and material evidence not having been received, the appeal to reopen service connection for inability to concentrate is denied.

Service connection for hemorrhoids is granted.

Entitlement to a nonservice-connected pension is denied.


REMAND

As noted above, the Veteran initiated a claim for service connection for PTSD in a June 2013 fully developed claim (FDC) application.  The AOJ has not yet adjudicated the issue, so the Board does not have jurisdiction over it.  As such, the AOJ should develop and adjudicate the issue.  

The Veteran has argued that his high blood pressure dates back to his service.  In his substantive appeal he argued that he experienced frequent deployments and high stress levels that elevated his blood pressure.  As the claim for PTSD is being referred, the claim for hypertension must also be deferred.  

After completing the above, an addendum medical opinion on the issue of service connection for headaches should be obtained as the Veteran has argued that his headaches are related to his high blood pressure.  In addition, in the June 2013 FDC claim, the Veteran asserted that the headaches are related to the claimed PTSD.  Thus, if service connection for PTSD is established, an opinion on secondary service connection for headaches should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to service connection for PTSD, to include sending the Veteran appropriate VCAA notice, obtaining any outstanding records pertinent to the claim, and/or scheduling the Veteran for an appropriate VA examination.

2.  Contact the VA examiner who conducted the January 2014 VA hypertension examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should provide an opinion on: 

(a) Whether any diagnosed hypertension at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  
(b) If and only if service connection for PTSD is established, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any hypertension was caused by or aggravated beyond the normal progression (chronically worsened) by the PTSD.  

3.  Contact the VA examiner who conducted the January 2014 VA headaches examination (or a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests, and evaluations deemed necessary should be performed.  The examiner should clearly outline the rationale for any opinion expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

The examiner should provide an opinion on: 

(a) Whether any diagnosed headache condition at least as likely as not (50 percent or greater probability) had its origin during, or is in some way the result of, the Veteran's period of active military service.  The examiner should specifically consider and discuss the Veteran's service treatment records and any relevant post-service medical evidence.

(b) whether it is at least as likely as not (50 percent or greater probability) that any headache condition was caused by or aggravated beyond the normal progression (chronically worsened) by the hypertension.  

(c) If and only if service connection for PTSD is established, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any headache condition was caused by or aggravated beyond the normal progression (chronically worsened) by the PTSD.  

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and he should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


